NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-2988-17T3

STACEY SHUTE,

          Plaintiff-Respondent,

v.

HARRY SHUTE,

     Defendant-Appellant.
_____________________________

                    Submitted May 6, 2020 – Decided May 28, 2020

                    Before Judges Haas and Mayer.

                    On appeal from the Superior Court of New Jersey,
                    Chancery Division, Family Part, Gloucester County,
                    Docket No. FM-08-0605-16.

                    John C. Penberthy, III, attorney for appellant.

                    Christopher           Michael          Manganello,            attorney         for
                    respondent.

PER CURIAM

          Defendant Harry Shute appeals from a January 22, 2018 order amending

the parties' Final Judgment of Divorce, which the trial court entered after a
multi-day bench trial. 1   Defendant argues that the court erred by granting

plaintiff Stacey Shute's request for a credit as part of equitable distribution for

funds she provided for the purchase of the land on which the former marital

home was constructed. Defendant also asserts that the court incorrectly denied

his application for a credit representing the funds he allegedly used from an

annuity to pay off the mortgage on the home.

      Based on our review of the record and the applicable law, we conclude

that defendant's arguments are without sufficient merit to warrant extended

discussion in a written opinion. R. 2:11-3(e)(1)(E). We affirm substantially for

the reasons set forth in the trial court's thorough August 18, 2017 decision, as

memorialized in the January 22, 2018 order.         We add the following brief

comments.

      The scope of our review of the Family Part's order is limited. We owe

substantial deference to the Family Part's findings of fact because of that court's

special expertise in family matters. Cesare v. Cesare, 154 N.J. 394, 411-12

(1998).   Thus, "[a] reviewing court should uphold the factual findings


1
   The judge who conducted the bench trial retired after the trial concluded.
However, she first set forth her findings of fact and conclusions of law in a
thorough and thoughtful oral decision rendered on August 18, 2017. Another
Family Part judge subsequently issued the January 22, 2018 order that is the
subject of this appeal based on the first judge's detailed opinion.
                                                                           A-2988-17T3
                                        2
undergirding the trial court's decision if they are supported by adequate,

substantial and credible evidence on the record." MacKinnon v. MacKinnon,

191 N.J. 240, 253-54 (2007) (alteration in original) (quoting N.J. Div. of Youth

& Family Servs. v. M.M., 189 N.J. 261, 279 (2007)).

      We owe no special deference to the trial court's legal conclusions.

Manalapan Realty, L.P. v. Township Committee of Manalapan, 140 N.J. 366,

378 (1995). However, we will not interfere with "'the factual findings and legal

conclusions of the trial [court] unless . . . convinced that they are so manifestly

unsupported by or inconsistent with the competent, relevant and reasonably

credible evidence as to offend the interests of justice' or when we determine the

court has palpably abused its discretion." Parish v. Parish, 412 N.J. Super. 39,

47 (App. Div. 2010) (second alteration in original) (quoting Cesare, 154 N.J. at

412). We will reverse the Family Part's decision "[o]nly when the trial court's

conclusions are so 'clearly mistaken' or 'wide of the mark' . . . to ensure that there

is not a denial of justice." N.J. Div. of Youth & Family Servs. v. E.P., 196 N.J.
88, 104 (2008) (quoting N.J. Div. of Youth & Family Servs. v. G.L., 191 N.J.
596, 605 (2007)).

      Applying these principles, defendant's arguments concerning the January

22, 2018 order reveal nothing "so wide of the mark" that we could reasonably


                                                                              A-2988-17T3
                                          3
conclude that a clear mistake was made by the trial court. The record amply

supports the court's factual findings, and, in light of those findings, its legal

conclusions are unassailable.

      Affirmed.




                                                                         A-2988-17T3
                                       4